Citation Nr: 1511230	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to April 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he requires the assistance of another person in performing his activities of daily living or that he his housebound as a result of his service-connected disabilities.

Special monthly compensation (SMC) at the aid and attendance rate under subsection (i) is payable when the Veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  38 C.F.R. § 1114(i); 38 C.F.R. § 3.350(b), 3.352 (a).  SMC at the housebound rate under subsection (s) is awarded where the Veteran has a service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound due to such service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The following criteria will be considered in determining the need for regular aid and attendance:  inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.350(b)(3), (4), 3.352(a).  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See 38 C.F.R. § 3.352(a).

In this case, service connection is in effect for the following disabilities:  acne (rated as 60 percent disabling); chronic lumbosacral strain with degenerative joint disease and spasms (rated as 40 percent disabling); left lower extremity radiculopathy associated with chronic lumbosacral strain (rated as 40 percent disabling); right lower extremity radiculopathy associated with chronic lumbosacral strain (rated as 40 percent disabling); cervical spine disability (rated as 30 percent disabling); right upper extremity radiculopathy associated with cervical spine disability (rated as 40 percent disabling); left upper extremity radiculopathy associated with cervical spine disability (rated as 30 percent disabling); and hepatitis A (rated as noncompensable).  The Veteran has a combined rating of 100 percent.

Statements and testimony provided by the Veteran, his wife, and his home health assistant since the time that the Veteran filed the present claim in September 2011 relay that he is in need of assistance from another person with regards to his activities of daily living.  Collectively, this evidence indicates that the Veteran needs assistance with ambulation and activities of daily living, including bathing, grooming, dressing, toileting, meal preparation, shopping, housekeeping, and laundry.  The record demonstrates that the assistance is predominately provided by the Veteran's wife and son, as well as a home health assistant who provides care three times a week.  

A September 2011 VA treatment record includes the Veteran's report that he had been unable to walk since four weeks prior due to pain and that he was in a wheelchair due to his back pain.  He reported that he spent his days at home in bed due to back pain.

An October 2011 VA medical record documents a telephone contact between the Veteran and his physician regarding the Veteran's "paperwork" needed in support of his claim for aid and attendance benefits.  The record includes the physician's comment that the Veteran was not bedridden at that time and was not dependent on others for performance of his activities of daily living.  As reflected in this record, the physician decided to "hold off" on this issue at that time.  

The Veteran underwent a VA aid and attendance examination in October 2011, at which time the examiner reviewed the Veteran's VA medical records.  The Veteran's medical problems were listed as including his service-connected disabilities, as well as numerous nonservice-connected disorders, including schizophrenia, diabetes mellitus, hypertension, chronic obstructive pulmonary disease, and osteoarthritis of the knees.  On the physical examination, the examiner noted that the Veteran's gait was guarded due to chronic back pain and left lower extremity sciatica.  The Veteran held onto the bedside examination table in order to walk because of increased back pain.  The examiner relayed that the Veteran was able to walk without the assistance of another person in his home for short distances, but that his gait was limited during the examination because of increased lumbar spine pain.  The Veteran was noted to arrive to the examination using a wheelchair because he did not want to walk the distance from the parking garage to the examination room.  Otherwise, he did not use aids to walk.  The examination revealed limitation of the Veteran's lower extremities, identified as "left hip back pain," but no functional limitations with regard to a limitation of motion, atrophy, contractures, weakness, or lack of coordination.  The Veteran's spine, trunk, and neck range of motion was limited by pain in his neck and back.  The neurological examinations were reportedly normal.

The examiner concluded that the Veteran did not require assistance of another person to attend to his activities of daily living.  The examiner further opined that the Veteran was not permanently bedridden and that he was able to leave his home at will.  In addition, the examiner found the Veteran to have the capacity to protect himself from dangers of his daily environment and he was able to ambulate safely.  According to the examiner, review of the Veteran's recent records note that he was able to walk without assistance and that he ambulated normally.  The examiner commented that the Veteran experienced increased pain at that time of the examination because of his back, which the examiner stated limited his ability to get out of the chair and walk normally.  Although the examiner previously opined against the claim, the examiner then commented that the Veteran needed assistance with his activities of daily living.  The Veteran was noted to attend to his own toileting, shaving, dressing, and self-feeding needs, but had other people to do his cleaning, food preparation, and laundry.    

In February 2012, the Veteran submitted a May 2010 statement from his treating VA physician relaying that the Veteran had received treatment for multiple medical problems.  His medical conditions were reported to include cervical and lumbar spondylosis, high blood pressure, diabetic polyneuropathy, lymphoma (Sézary Syndrome), schizo affective schizophrenia, and sleep apnea.  According to the physician, the Veteran was housebound because of "all of his multiple medical problems."

The evidence also includes an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance report completed by the Veteran's physician in May 2012.  The physician relayed that the Veteran experienced constant back pain due to the deterioration of his lumbar spine.  The Veteran's additional diagnoses were noted to include gout, hypertension, posttraumatic stress disorder, diabetes mellitus, hypertension, obstructive sleep apnea, hypothyroidism, and congestive heart failure.  The physician stated that the Veteran was able to feed himself and provide his own care in terms of shaving and dressing.  His gait was described as unsteady and his posture was described as "stooped but neat and composed."  The physician described the Veteran's bilateral lower extremities as "very weak" and noted that the Veteran's diagnosed bilateral lower extremity axonal polyneuropathy contributed to his weakness.  His axonal polyneuropathy was deemed to be severe.  The physician further commented that the Veteran had difficulty ambulating independently and could not walk stairs.  As reported by the physician, the Veteran was unable to walk without the assistance of another person and required the use of a cane and a walker for locomotion.  

A July 2012 statement from the Veteran's representative indicates that the Veteran was housebound and in a "care facility."  His representative indicated that the Veteran was unable to travel.

The claims file includes a January 2013 determination by the Director of Compensation and Pension who completed an administrative review of the evidence for purposes of extraschedular consideration of the Veteran's claim for aid and attendance.  After reviewing the evidence of record, including VA records and the October 2011 and May 2012 examination reports, the Director determined that although the Veteran's service-connected disabilities "may cause difficulty with ambulation, there is no indication that they are severe enough to warrant the need for aid and attendance.  The Director highlighted that there was contradictory evidence of record regarding whether or not the Veteran was housebound or in need of aid and attendance."  The Director also noted that the evidence showed the Veteran to have numerous medical problems that would all contribute to his need for aid and attendance.  As highlighted by the Director, a "majority of the disabilities noted on the exams that have stated the Veteran was in need of aid and attendance are not service-connected disabilities."  The Director concluded that the totality of the evidence did not show that the Veteran would require the aid and attendance of another person due solely to his service-connected disabilities.

In June 2013, the Veteran's treating physician completed a Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire and identified the Veteran's pertinent diagnoses as degenerative joint disease of the lumbar spine, lumbar radiculopathy, and degenerative joint disease of the knee and ankle.  Examination of the Veteran revealed limitations of his thoracolumbar spine range of motion and functional limitations associated with his lumbar spine disability, including pain on movement, instability of station, and interference with sitting, standing, and/or weight bearing.  The physician noted the Veteran to have muscle atrophy of his bilateral thighs and quadriceps.  Additional findings for the lower extremities included decreased reflexes, profound weakness of both legs, and moderate radiculopathy.  The physician stated that the Veteran had "profound" weakness of both legs.  In response to the question of whether the Veteran had any other neurologic abnormalities or findings related to his thoracolumbar spine disability, the physician indicated that the Veteran was unable to stand or walk for more than a few seconds.  According to the physician, the Veteran required the constant use of a wheelchair and braces.  The physician stated that the Veteran must use a wheelchair because of thoracolumbar spine pain and radicular pain.

VA records reflect the Veteran continued reports of low back symptomatology.  A September 2013 VA treatment record reflects the Veteran's report of worsening low back pain.  The examiner noted that the Veteran ambulated with a wheelchair in the community due to low back pain and bilateral knee pain.  His back pain was reported to worsen with prolonged sitting and extension and rotation of the back.  He was noted to be able to transfer from his wheelchair to a chair or bed but was noted to have some difficulty standing erect, although he could stand independently.  On a September 2013 neurology examination, the Veteran was noted have bilateral muscle strength of 5/5 with questionable mild diffuse weakness, decreased pain and touch sensation in his lower legs, and decreased position and vibration sense for the lower extremities..

The Veteran and his wife testified during a February 2014 hearing before the Board that the Veteran had become weaker and that he required assistance with his activities of daily living, to include toileting and bathing.  It was their testimony that the Veteran is able to stand with support (from either a walker or another person), but is unable to walk more than small steps.  He reportedly requires assistance with transfers to his wheelchair and must be carried in order to go to the second story of his home.  The Veteran also reported that he was unable to prepare his meals, although he was independent with self-feeding using a spoon or his hands.  

As detailed above, the record includes conflicting medical evidence as to whether the Veteran's service-connected disabilities result in his need for the assistance of another person.  However, with consideration of the credible lay evidence of record, the evidence is, at the very least, in equipoise as to whether the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Although the relationship between his service-connected and nonservice-connected disabilities in rendering the Veteran's current physical state is somewhat nebulous, the evidence strongly suggests that due to his service-connected thoracolumbar spine disability and the associated bilateral lower extremity neurologic disabilities, the Veteran is unable to safely ambulate or prepare food, or to properly bathe, groom and dress himself.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for SMC on the basis of the need for aid and attendance of another person have been met.   

SMC at the aid and attendance rate is a greater benefit than the housebound benefit.  38 U.S.C.A. § 1114(l), (s).  The grant of SMC at the aid and attendance rate thus renders the question of entitlement to SMC on account of being housebound moot.


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


